Citation Nr: 0730497	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for residuals of head 
trauma, to include memory loss and panic attacks.

4.  Entitlement to a higher initial evaluation for left wrist 
fracture residuals, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran was in the National Guard from 1991 to 2003, 
during which time she had periods of training duty, 
including, as pertinent to this appeal, active duty for 
training (ACDUTRA) from May 30 to June 13, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005.  In June 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The issues numbered 2 through 4 on the title page of this 
decision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A deviated nasal septum has not been shown.




CONCLUSION OF LAW

A deviated nasal septum was not incurred in or aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in July 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for a deviated nasal septum, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was also told to provide any relevant 
evidence or information in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
She was not provided information regarding ratings and 
effective dates; however, there is no rating or effective 
date to be assigned as a result of this decision, and the 
failure to provide notice of these two elements prior to the 
initial adjudication is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, and include both the initial 
private emergency room and Army hospital records of treatment 
following the motor vehicle accident in June 1998.  
Administrative records pertaining to this accident are also 
of record.  VA treatment records have been obtained, as have 
private records identified by the veteran.  A VA examination 
as to nexus is not warranted because, as discussed below, the 
evidence establishes that a deviated nasal septum did not 
occur in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
The veteran testified at a Board hearing.  Evidence submitted 
after the hearing is duplicative, and/or not relevant to the 
issue of service connection for a deviated nasal septum.  She 
has not identified the existence of any potentially relevant 
evidence which is not of record.  Thus, the Board also 
concludes that VA's duty to assist has been satisfied, as to 
this issue.

There is no allegation from the claimant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of her claim.  Throughout the appeal, she has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  Therefore, she 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection-Deviated Nasal Septum

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. § 
3.303.  

In June 1998, while she was on ACDUTRA, the veteran was a 
passenger in the front seat of a vehicle that was struck 
head-on by a towed vehicle that broke loose.  The veteran 
contends that she fractured her nose, resulting in a deviated 
nasal septum, when an air bag inflated in her face during 
this accident.  Administrative records pertaining to the 
accident show it was determined to have been incurred in the 
line of duty.  According to the statement of a passenger in 
the back seat, both air bags deployed in the accident.  The 
witness noticed that the veteran had a nose bleed.  According 
to the veteran's sworn accident report, she said that after 
the accident, she touched her nose and saw blood.  The 
remainder of her statement concerned her other injuries.  

The veteran was initially taken to a local emergency room.  
Findings included a small amount of sanguineous drainage from 
both nostrils.  On examination, both nares were noted to have 
dried blood, but were not tender to palpation.  The 
oropharynx was clear.  She was transferred to Darnall Army 
Community Hospital for further treatment of her injuries, 
which included a fractured left wrist.  The records of that 
hospitalization are only partially legible, but the admission 
record contains a finding of "Ø septal deviation."  

Subsequent records likewise fail to show a deviated nasal 
septum.  On a VA outpatient evaluation in February 2005, the 
nose was benign, and the oropharynx was clear.  In July 2005, 
the oropharynx was clear.  Thus, while the veteran suffered a 
bloody nose in the motor vehicle accident in June 1998, the 
service medical records show that she did not have a deviated 
nasal septum after the accident.  There is no medical 
evidence that she fractured the nose at that time, and 
subsequent records do not show any residual disability.  Her 
only evidence is that the nose felt tender and was bloody 
immediately after the accident; however, a bloody nose does 
not necessarily mean a fracture.  In view of the absence of 
any abnormalities at the time of the accident, other than 
some blood, and the specific finding that there was no 
deviated nasal septum, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a deviated nasal septum is denied.


REMAND

With respect to the remaining issues, the Board finds that 
further notification and assistance is required to satisfy 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  

With respect to the claim for head injury residuals, the few 
decipherable service medical records of treatment following 
the June 1998 motor vehicle accident do not contain any 
findings showing that status of the veteran's head.  Private 
mental health treatment records from the Laureate clinic, 
dated from July 1997 to February 2003 show that in July1998, 
she complained of having problems with her memory and 
concentration.  This note, dated 5 to 6 weeks after the motor 
vehicle accident, is the earliest mention of memory problems 
contained in the file.  Since then, she has continued to 
complain of memory problems, which have grown increasingly 
noticeable, to the extent where her current diagnoses include 
dementia.  In July 2005, when she was being seen at a VA 
facility during an episode of acute confusion, her husband 
stated that she had been confused since the motor vehicle 
accident.  Later that month, it was noted that her cognitive 
deficits may be related to head trauma or severe anxiety.  
According to an August 2005 note, the veteran was scheduled 
for a neuropsychiatric evaluation at the Oklahoma City VAMC 
on October 11, 2005.  However, an outpatient record dated 
October 12, 2005, at the Muskogee VAMC, does not mention this 
consult.  Nevertheless, later records dated in 2007 note 
dementia and a history of head injury, and observe that a 
mini-mental state examination had been done, and that the 
score had been 14/30.  Thus, presumably, at some point, 
either on or after October 11, 2005, the neuropsychiatric 
evaluation was conducted.

In view of this medical evidence, the veteran must be 
afforded an examination to determine whether her current 
memory loss results from the motor vehicle accident in June 
1998, while she was on active duty.  To facilitate such a 
determination, the records of the neuropsychiatric 
evaluation, of unknown date, but scheduled for October 11, 
2005, must be obtained from the Oklahoma City VAMC, along 
with any other psychiatric records or evaluations located at 
that facility.  In addition, the report of a computerized 
tomography (CT) scan of the head reportedly taken during 2005 
should be obtained.  Finally, the RO must make all necessary 
attempts to obtain either the originals or legible copies of 
the veteran's service medical records showing her treatment 
in Darnall Army Community Hospital in Fort Hood, Texas, in 
June 1998.  

With respect to the issue of service connection for an 
acquired psychiatric disability, the evidence from the 
Laureate clinic, dated from July 1997 to February 2003, shows 
that the veteran was treated for major depression and 
dysthymic disorder prior to the June 1998 accident, as well 
as after that accident.  Although her complaints pertained 
largely to her job, the question of whether her pre-existing 
condition was aggravated by the motor vehicle accident must 
be addressed.  Accordingly, she should be afforded an 
examination on this issue as well.

With respect to the claim for a higher initial rating for 
residuals of a fracture of the left wrist, although the 
veteran had an examination in September 2004, she testified 
at her hearing that this condition has worsened, and that she 
now experiences symptoms such as weakness, tingling, and loss 
of control of the left wrist area.  Thus, in light of her 
testimony, a current examination is warranted.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Request either the complete original 
records or legible copies of the veteran's 
records of treatment at Darnall Army 
Community Hospital in Fort Hood, Texas, in 
June 1998, following a motor vehicle 
accident on June 10, 1998, from the 
appropriate location.  If necessary, 
explain that largely illegible copies of 
these records were previously received.  
All efforts to obtain these service 
medical records should be fully 
documented, and a negative response 
received if records are not available.

2.  Obtain the report of neuropsychiatric 
testing conducted at the Oklahoma City 
VAMC (this testing was scheduled for 
October 11, 2005, but it is not known 
whether it was conducted on this or a 
later date).  Any other records of the 
veteran's neuropsychiatric treatment or 
evaluations located at that facility 
should be obtained as well.  

3.  Obtain the report of a CT scan of the 
head taken in 2005 from the appropriate VA 
facility (most likely, the Muskogee or 
Oklahoma City VAMC).

4.  Thereafter, schedule the veteran for a 
neuropsychiatric examination by an 
appropriate specialist to determine 
whether she has residual disability caused 
by the June 1998 motor vehicle accident.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  All 
available records of evaluation and 
treatment after the accident, as well as 
mental health records of treatment and 
evaluations of the veteran's brain and 
cognitive status before and after the 
accident, must be reviewed prior to the 
final opinion.  Any studies or formal 
testing that the examiner believes 
necessary to determine the presence of 
residuals (such as cognitive impairment) 
should be conducted and the results made 
available to the examiner prior to the 
final opinion.  

The examiner should also provide an 
opinion as to whether a pre-existing 
psychiatric disorder, diagnosed as major 
depression and dysthymic disorder, 
increased in severity beyond natural 
progress, as a result of the motor vehicle 
accident.  

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the examiner would use the 
following language in his or her opinion, as 
may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  Schedule the veteran for an 
appropriate examination to determine the 
manifestations and severity of her 
service-connected right wrist fracture 
residuals.  The claims folder should be 
made available to the examiner prior to 
the examination.  All tests and studies 
deemed necessary should be accomplished, 
but should include complete range of 
motion findings, as well as whether there 
is weakness and/or any associated 
objective neurological abnormalities.  The 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, and/or incoordination 
should also be addressed.  All findings 
and conclusions should be reported in 
detail. 

6.  Thereafter, adjudicate the claims for 
service connection for head injury 
residuals; service connection for an 
acquired psychiatric disorder on the basis 
of aggravation; and for a higher initial 
rating for left wrist fracture residuals, 
in light of all evidence received of 
record.  If the examination of the left 
wrist discloses neurological findings, 
determine whether a rating under the 
applicable diagnostic code pertaining to 
neurological disorders is warranted.  If 
the decision as to any issue is less than 
a full grant of the benefit sought, 
furnish the veteran and her representative 
with a supplemental statement of the case, 
which includes citation to any applicable 
law and regulations not previously cited 
or applied (e.g., pertaining to service 
connection by aggravation).  Provide them 
with an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


